Citation Nr: 1549734	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-20 563	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Neil S. Weiner, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision that denied entitlement to an increased rating for diabetes mellitus.  

The June 2013 statement of the case included the issues of entitlement to increased ratings for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and hearing loss.  However, the Veteran checked the box on his VA Form 9, Substantive Appeal to the Board of Veterans' Appeals; he only wanted to appeal the issue of entitlement to an increased rating for diabetes mellitus.  This is the only issue that has been certified to the Board.  Therefore, the Board will only consider the diabetes issue.  See 38 C.F.R. § 20.200 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

See 38 C.F.R. § 4.119, Code 7913 (2015).  

The Veteran was afforded VA examinations in September 2010 and February 2013.  Although the February 2013 examination shows that he now required a daily insulin injection, both examinations include findings that he did not require regulation of activity.  The June 2013 statement of the case explained to the Veteran that his claim was being denied on the basis that he did not require regulation of activities.  

In response, the Veteran argued in his July 2013 substantive appeal that his physical activity had now been modified in order to reduce episodes of low blood sugar, and that he now carried a sugar source to address low blood sugar episodes.  His contention constitutes evidence that his disability has become worse since the most recent examination.  He is entitled to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

He also contends that treatment records from the Clifton Park VA Outpatient Clinic dated June 13, 2013 and July 2, 2013 support his claim.  Records of this treatment have not been obtained.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the treatment of diabetes from June 2013 to the present.  These should include the VA treatment records from the Clifton Park Outpatient Clinic dated June 13, 2013 and July 2, 2013.  

2.  Schedule the Veteran for a VA examination to evaluate the current severity of diabetes mellitus.  The examiner should indicate that the claims file was reviewed.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


